Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventor: Christopher Gibson			:
Application No. 15/909,866			:		Decision on Petition under
Filing Date: March 1, 2018			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. K8001729USP		:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed July 13, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/466,005.

The petition is dismissed.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.
Ord Solutions Inc. (“Ord”) is the applicant.

Ord filed this application with an application data sheet (“ADS”) on March 1, 2018.  

The ADS does not include a benefit claim to the provisional application, and a corrected ADS adding the benefit claim was not filed prior to the expiration of the period specified in 
37 C.F.R. § 1.78(a)(4).  

A petition under 37 C.F.R. § 1.78(c), a corrected ADS, and a certification of micro entity status (“Certification”) were filed on July 22, 2020.

A petition under 37 C.F.R. § 1.78(c), a corrected ADS, and a Certification must be signed by a registered patent practitioner if the applicant is a juristic entity.  Ord (the applicant) is a juristic entity.

The petition, corrected ADS, and Certification filed July 22, 2020, are not properly signed by a juristic entity.  As a result, the Office issued a decision dismissing Petition-1 on March 23, 2021.  

A renewed petition, a new corrected ADS, and a new Certification were filed on April 17, 2021.   All three papers are properly signed by Alessandro Colonnier, a registered patent practitioner. 
The corrected ADS filed with the renewed petition fails to comply with 37 C.F.R. § 1.76(c)(2) because the corrected ADS fails to properly identify the desired changes to the benefit information of record.  As a result, the Office issued a decision dismissing the renewed petition on June 21, 2021.

In practical terms, the decision on the renewed petition indicates the following items must be submitted in response to the decision if applicant wishes to add the benefit claim:

(1)	A properly signed renewed petition; and
(2)	A properly signed corrected ADS listing the benefit claim with all of the information for the benefit claim underlined.

A second renewed petition and a new corrected ADS was filed on July 13, 2021.  

The corrected ADS filed with the second renewed petition is properly signed by Alessandro Colonnier, and the corrected ADS lists the benefit claim with all of the information for the benefit claim underlined.

The second renewed petition is not properly signed.  Specifically, the second renewed petition is not signed by a registered patent practitioner.  Therefore, the second renewed petition is dismissed.

A renewed petition may be filed in response to this decision.  The renewed petition must be signed by a registered patent practitioner.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.